Rofeenbarger, Judge:
The question presented by the record in this cause is whether the State may restrain common carriers from allowing passengers to carry suit cases, trunks or other containers containing .intoxicating liquors as unchecked personal baggage, on the ground that the allowance of that privilege to passengers enlarges the opportunity for violation of the constitutional and statutory laws prohibiting the manufacture, sale and gifts of such liquors.
Tt arises upon a final decree, reading in part as follows: “It is therefore adjudged, ordered and decreed that the respondent, The Baltimore & Ohio Railroad Company, be and it is hereby enjoined and restrained from permitting the carriage or transportation as baggage in and on its passenger trains running into or operating within the State of West Virginia, and particularly within said County of Mineral,, or elsewhere within the jurisdiction of this Court, any suit case, trunk or other container labeled as containing liquor. It is further adjudged, ordered and decreed that in the event such suit ease, trunk or other container labeled as containing liquor is found on a passenger train in West Virginia, the same shall be removed at the next stopping point for such train where there is a railroad agent in said State, and unless removed by the person claiming the same, such suit case, trunk *529or other container shall he placed in the hands of the station-agent at snch station and notice given to the Commissioner, of Prohibition at Charleston, West Virginia, or to any of his officers or agents.” This decree was entered after the overruling of a demnrrer to the bill and two motions to dissolve the preliminary injunction, one made before, and the other after, the filing of an answer. As to issues of fact raised by. the answer, no proof was taken.
The bill sets forth the prohibition policy of the state, made manifest by its constitution and statutes, and the statutory limitation upon the right to bring liquors into the state for personal use. The allegation recognizing this exception and purporting to give the limitation thereon reads: 1 ‘ And .plaintiff further represents that her public policy, other than as to certain liquors for druggists for the special purposes and un-, der regulations provided by law, as expressed by her laws, only. permits the bringing of intoxicating liquors into her jurisdiction by the person who personally procures the same from the outside dealer and personally carries the same into plaintiff state, and only then when such intoxicating liquors are intended for the personal, lawful use of the person who has so purchased and is so carrying them into plaintiff state for his personal, lawful use, and not for the purpose of-keeping, storing, selling or having for sale such intoxicating liquors; and, then, subject to the requirement that when the aggregate of such intoxicating liquors, so carried into plaintiff state by such person,- for his lawful personal use, shall exceed one-half gallon in quantity that there shall be plainly-printed or written on the side or top of the container of such intoxicating liquors, in large display letters, in the English language, the contents of the container or containers, and the quantity and-kind of intoxicating liquors contained therein.”
It avers knowledge on the part of the defendant, of the fact that many persons transport, and have been .transporting, large quantities of such liquors into the state, by means of its trains, under the guise of personal baggage; that a large part, if not the largest part, of the liquors so brought into the state, is and has been brought in for the purpose of being here unlawfully kept, stored and sold, and the practice is continued *530or permitted notwithstanding notice of the abuse or perversion of the privilege of such carriage has been brought to the attention of the defendant and protests made against allowance thereof, by the prosecuting attorneys and other officers charged with the duty of enforcement of the prohibition laws; that the defendant has not heeded protests of the owners and operators of coal, lumber and other industries against the permission of this privilege under which liquors are so brought into cities and towns, including mining and lumber towns, and sold and disposed of contrary to law; that the officers charged with enforcement of the prohibition laws have unavailingly brought to the attention of the defendant, such transportation and unlawfulness thereof, requested establishment of rules defining and limiting the quantity of such liquors passengers may carry as personal baggage, and charged discrimination in favor of persons carrying liquors in its passenger coaches and against passengers carrying other baggage and allowance of carriage of liquors as personal baggage .in greater volume and weight than is permitted as to other articles so carried and permission of the same passengers, at extremely short intervals, to carry such packages in its coaches; that defendant, despite the information so given, continues the privilege so accorded to its passengers and has formulated no rules respecting the carriage of intoxicating liquors into the state in its coaches and its action and conduct are in aid and assistance to those who bring into the state such liquors for sale, keeping and storage contrary to law; that such conduct constitutes the defendant a common nuisance under the common and statute laws of the state; that a large number of persons, many of whom are of questionable character and standing, travel on defendant’s cars between certain towns in Maryland in which liquors are sold and points in this state, carrying no other baggage than large quantities of liquors in containers, called paper cartons, with content labels on them, conforming to the statutory requirements; that such packages are not baggage; that the carriers of these packages seem to be “only incidental to this liquor baggage, their functions being the supervision and sáfe transportation thereof; ’ ’ that George McCarty brought in 362 pints of beer, *531weighing 360 lbs., July 5, 1915, Louie Viney 57 qts. oí whiskey, 5 gals, of alcohol and 18 pints of beer, weighing 303 lbs., July 15, 1915, Jos. Biekos, 10 gals, of alcohol and 1 qt. of whiskey, weighing 175 lbs., August 16, 1915 and Chas. Viney, 55 pints of whiskey, and 24 pints of beer, weighing 155 lbs., Dec. 4,1915, and that many persons transported into the state with liquors in their possession, by the defendant, have been arrested and convicted of unlawful sale, keeping and storage of the liquors so brought in.
The prayer of the bill is that the defendant, its agents, etc., be enjoined from permitting the carriage of intoxicating liquors as “personal baggage” in any of its passenger coaches, when the containers are so labeled as to disclose the character of the contents, unless the defendant, through its agents, etc., has first ascertained by diligence and caution and in good faith, that such liquors are not intended for unlawful use or disposition.
The answer specifically denies that the defendant transports or permits transportation of baggage as such containing intoxicating liquors; that any law of the state imposes duty upon it to prevent or regulate the carriage of intoxicating liquors in its trains by passengers; in their own possession and under their personal control; that it knows or can know, or is required by law to know, what was to be done with liquors so transported by its passengers; that the larger part of the liquors that have been, or are being so brought into the state, are brought in for the purpose of being unlawfully sold, kept or stored, so far as defendant knows; that it has any knowledge of the purpose for which they are so brought in; that it is under any legal obligation to prevent passengers from carrying liquors into the state or to determine the purposes for which they do so; that it has ever knowingly permitted the transportation of intoxicating liquors for unlawful purposes; that it is under any legal duty to perform the acts for the performance of which demands have been made upon it by the officers charged with enforcement of the prohibition law; that it has any right to refuse to carry a passenger,because of any supposition as to the character of his business on the trip he desires to make; that it has any right to inquire as *532to the character of any person who demands passage upon its road, provided he can be carried with safety to other passengers and without annoyance to them; that under the law of this state, passengers on a common carrier may not lawfully carry a package of intoxicating liquors labeled as the law requires; that its employees have in any case permitted passengers to carry personal belongings or so-called personal baggage to such an extent as to interfere with the comfort or safety of other passengers; and that the eighth and ninth paragraphs of the bill charging that persons of questionable character ship liquors over its road, as personal baggage, and merely accompany the packages to see that they are safely transported, and that certain individuals did, on certain dates, bring in large quantities of liquors over its road, are in any respect true. It is not alleged that the defendant ever carries such packages in its baggage ears, as checked baggage, or takes custody of them through its agents, in any way, but the answer denies that it does and avers that its regulations forbid carriage of liquor packages in that way. It admits, however, that passengers are allowed to carry in its coaches, in their hands and under their personal control, all such personal belongings and parcels as do not interfere with the safety and personal comfort of other passengers, and that such permission or privilege extends to passengers so carrying labeled packages of intoxicating liquors.
In neither the bill nor the argument, is it claimed that a common carrier may not lawfully transport or carry a citizen as a passenger, with a package of intoxicating liquors in his personal possession, for the purpose of- taking it to his home for his personal use. On the contrary, such right is, at least, impliedly admitted in the bill. In oral argument, it was expressly admitted. It must be true, under a statute which expressly recognizes the right of the citizen to do so, provided he labels the package so as clearly to show its contents, when the quantity is more than one-half of a gallon. Sec. 31, ch. 13, Acts 1913, added by eh. 7, Acts 1915, sec. 31, ch. 32A, Code, Barnes’ Handy Edition, makes it unlawful for any person to bring or carry into this state, or from one place to another within the state, even when intended for personal use, liquors *533exceeding in the aggregate one-hall of one gallon in quantity, unless there is plainly printed or written on the side or top of the suit case, trunk or other container, in large display letters, in the English language, the contents of the container or containers, and the quantity and kind of liquors contained therein. See. 7, eh. 13, Acts 1913, as amended by ch. 7, Acts 1915, deals with the right of the citizen to have, keep and use intoxicating liquors. It forbids such right in certain classes of places and then makes a saving in these words: 1 ‘ Provided, however, that nothing contained in this section shall prevent one, in his oayii home from having and there giving to another intoxicating liquors when such having or giving is in no way a scheme or clevice to evade the provisions of this act. ’ ’ The bill does not challenge the right to carry a passenger with an unlabeled package of liquor in his possession, nor does the decree reach such a case. Both are directed against the carrying of labeled packages, even though labeled in strict conformity with the statute, and the decree denies the right of the carrier to carry any person with a package of intoxicating liquor, if its contents are disclosed by a label. But there is no suggestion in the bill that, in carrying such a passenger, without knowledge of purpose on his part to make any unlawful, use of the contents, the carrier is carrying the liquor for hire in violation of the express terms of the' statute. In the oral argument, it was admitted that, in doing so, there would be no criminal offense, if thje liquors were properly labeled and proven to have been intended for personal use in the home. The only contention is that allowance of the privilege may be enjoined as to everybody, because it is frequently abused and enlarges the opportunities for violations of the prohibition laws.
The statutory exception of the right of the citizen to bring such liquors into the state for his personal use at his home, in a prescribed manner, and keep them there, is obviously the equivalent of a grant of the right. It existed before the statute, without restriction as to the manner of carriage. The statute does not take it aAvay. It merely regulates it and, in so doing, expressly recognizes it. Nor does it prescribe or limit the mode of travel of those who see fit so to bring liquors in. Prior to the passage of the act, a citizen, in carrying them *534in, might travel by any of the common carriers of passengers, by private conveyance or on foot. None of these means or agencies are denied him by any express provision of the statute, or any words in it from which intention to do so can be inferred. On the contrary, the words of sec. 7 indicate purpose to allow the use of common carriers for such travel. They are that “No common carrier, for hire, nor other person, for hire or without hire, shall bring or carry into this state, or carry from one place to another within this state, intoxicating liquors for another, even when intended for personal use.” This language is highly significant, in view of common knowledge of conditions and practices. For baggage personally carried by the passenger, common carriers were known not to make any charge. In the popular sense, if not, indeed, in the technical, packages carried in hand by passengers, were carried free by the transporting agency, carried without hire. As the fare for a passenger without baggage and for one with baggage, is exactly the same, and was so, at the date of the passage of the act, the baggage is carried free in a practical or popular sense. No article was carried free by a common carrier in any other sense. It is physically possible to carry articles free in other ways, of course, but common carriers did not do any other kind of free transportation for the public. Many other persons did. If it was not the legislative purpose to recognize and sanction this practice, in the case of passengers, carrying liquors, it would be very difficult to find any reason for the form of expression used, and it seems to have been adopted with care. It makes a clear classification of persons, distinguishing common carriers from all others. Why did not the legislature simply say no person or corporation should, for hire or without hire, carry liquors for another, if it intended no exception in favor of common carriers?
However this may be, there is a general rule of construction and interpretation, uniformly recognized and applied in all jurisdictions, to the effect that the grant or allowance of a privilege impliedly carries with it, in the absence of a limitation, all the means, methods, agencies and instrumentalities that are usually employed in the enjoyment or exercise there*535of, and perhaps also such additional ones as may be necessary or convenient. If a mode of exercise of the power, right or privilege is prescribed, it is deemed to be exclusive. But, if none is prescribed, the privilege carries right to use all appropriate and reasonably necessary means and agencies. Rivanna Nav. Co. v. Alexander, 3 Gratt. 20; Fallsburg Co. v. Alexander, 101 Va. 98. “In the same way, when powers, privileges or property are granted by statute, everything indispensable to their exercise or enjoyment is impliedly granted also, as it would be in a grant between private persons. ’ ’ Endlich, Intr. Statutes, sec. 418. “Wherever the provision of a statute is general, everything which is necessary to make such provision effectual is supplied by the common law and by implication.” Lewis Suth. Stat. Con., see.-504. “Wherever a power is conferred by a statute, everything necessary to carry out the power and make it effectual and complete will be implied.” 26 Am. & Eng. Ency. L. 614. “The grant of a specific power or the imposition of a definite duty confers by im'plication authority to do whatever is necessary to execute the power or perform the duty.” 36 Cye. 1113.
If a railroad company cannot legally carry a passenger with a labeled liquor package in his possession, no- other common carrier can do- so. No steamboat could do so. No ferry could transport such a person across a river. No transfer omnibus, hack, cab, taxi-cab, or other common conveyance could carry him on the streets of a city or town. Nor could he employ a private conveyance to carry him. He would be compelled to walk or furnish his own means of conveyance, however great the distance might be. To obtain what the statute allows him to have, a citizen in the interior of the state might have to walk, or go by automobile, in a carriage or on horseback, a hundred or two hundred miles, and then be refused passage across a ferry. Surely the legislature never intended to grant the right, or except it as it existed at common law, .and then deny all the usual and ordinary means and methods of the exercise thereof. It did not say so. By no express terms did it'take any of them away or forbid their use. The act contains no word from which intention to do so can be inferred. It cannot reasonably be assumed it intended to allow the right *536and .take it away in the same breath. The rule of construction above adverted to forbids addition 'of such terms to the statute by the courts. In Ex parte Emsweller, decided at -this term, we unanimously held that the right to bring in intoxicating ■liquors for personal use impliedly gave right to carry them ■on the public highways, as a means of getting them to the ■home for personal use there.' The conclusion, here adopted stands upon the same principle and, in addition thereto, the statutory exception of common carriers from the inhibition put upon all other persons from carrying liquors without hire. As that restriction - does not go to them, they are by clear im'-plication excepted from it, to the extent hereinbefore indi-eated.- We do not mean to say common carriers may carry . liquors free in the general sense of the term. The exception means only that they may carry them free as they were accustomed so to carry them, at the date of the passage of the act. It may be that their baggage men, porters and other employees •cannot handle them for passengers. As to this no^opinion is 'expressed, for the defendant does not claim such right. Its claim and contention is only that it may carry passengers .who carry with them and keep in their own personal custody packages of liquors, labeled in accordance with the statute, when such label is required, and unlabeled when the quantity is such as not to require a label.
If such carriage’ of liquors by common carriers as is here complained of and admitted were a criminal offense, that . -alone would not authorize a court of equity to enjoin the commission of the act or repetitions thereof. I Lack of power in such courts to enjoin acts merely because they are criminal or constitute public nuisances in the sense of the criminal law, or the popular sense of the term “nuisance,” was declared by . this court in State v. Ehrlick, 65 W. Va. 700, as the result of a very thorough and exhaustive examination of the authorities. To warrant such interposition, in the absence of a statute giving the remedy, the nuisance, -whether public or private, must injure property or substantially interfere with the enjoyment .thereof, directly or indirectly, or constitute a purpresture, excluding citizens from the enjoyment of their civil rights in . highways and other public grounds and places, or otherwise *537interfere with thé enjoyment of such rights, or obstruct the .transaction of public business-^ The Supreme Court of the United Sfáfés~sáacTm the Debs Case, 158 U. S. 564, that, to warrant such jurisdiction, ‘' There must be s.ome interference, actual or threatened, with property rights of a pecuniary nature.” Every criminal nuisance is, in a sense, a. public nuisance, but it is not ordinarily an occasion for injunction, because the criminal remedies are presumptively adequate. Failure of the legislature to give injunction as a further remedy is evidence of adequacy of the criminal procedure, in legislative opinion. Therefore, in such cases, the courts do not enjoin, unless some statute authorizes an injunction. On the other hand, if the nuisance affects a property right injuriously, or the enjoyment of property, the criminal procedure is deemed to be inadequate, as in other cases in which the legal remedy for civil redress often is, and injunction lies.
Whether the legislature has power to prevent such carriage of liquors as has been enjoined here, need not be determined. The question does not arise. It may never be attempted. If it can forbid the practice, it can no doubt also provide for abatement thereof by injunction.
. If the defendant allowed intoxicating liquors to be sold, exposed for sale, given away, bartered or. stored for such purposes in any of its cars, injunction would no doubt lie, under secs. 14 and 17 of the act, to abate such cars as nuisances. Under these sections, there is a limited statutory jurisdiction by injunction in liquor cases. It is limited to the abatement of what the statute terms nuisances occasioned by unlawful sales of liquors, not all sales, but sales under certain circumstances. There is no allegation, however, that any of the defendant’s cars are so used as to make them nuisances under this statute. The bill does allege that the conduct of the defendant is in aid and assistance of the unlawful handling, disposition and use of intoxicating liquors, and the statute declares that any person who shall aid and abet, or knowingly be associated with others in maintaining such a nuisance as is defined in sec. 14 of the act shall be guilty of a misdemeanor. In as much as there is no allegation of the use of the defendant’s cars as places of manufacture, sale, gift, distribution, *538dispensation, barter or storage or exposure for such purposes, they are clearly not places made nuisances by the statute, and cannot be abated or enjoined as such. That section of the statute says; “All houses, boats, buildings, club rooms and places of every description, including drug stores, where intoxicating liquors are manufactured, stored, sold or vended, given away, or furnished contrary to law * '* * shall be held, taken and deemed common and public nuisance. ” To be a nuisance under this statute and become subject to abatement by injunction, a place must be one in which liquors are handled or used in the manner described in the act. There is not even an intimation in the bill that any of the defendant’s cars are so used. Hence they are not such places as the statute denominates nuisances.
Nor would the bill be sufficient, if the carriage of a person known to be an illicit dealer, with his packages of liquor treated as personal baggage in Ms -own hands and custody, would make the defendant an aider and abettor of such person, and subject it to restraint by injunction as to Mm. It points out no such person, nor was it the design or intention of the pleader to do so. Its purpose is to enjoin the carriage of all persons having labeled packages of liquors in their possession, because some such persons make unlawful use of the liquors so carried. If a common carrier can be made an aider and abettor of a violator of the liquor laws and enjoined from rendering aid and assistance to him, it is obviously necessary to locate the building, house or other place constituting the nuisance and the persons who maintain it. The statute does not give this remedy against every violator of the liquor laws. It goes not against individuals primarily, but against places. The legislature has not seen fit to give it against men who merely make unlawful sales from baskets, suit cases, cartons, packages or other mere containers. It gives it against the maintenance of places in which people habitually, regularly or generally carry on the inhibited acts. A boat, wagon or other vehicle would constitute such a place. It might be an unenclosed place. But it must be a place or station of some sort in which the traffic is carried on in some form. In other words, the writ goes primarily against the place and only in*539cidentally against the persons connected with it. The plain purpose of this nuisance provision is to break up places' of resort for violation of the prohibition laws. This bill designates no such places, nor even any person engaged in the maintenance of such a place.
The clear right of citizens to bring into the state, over common carriers, in a proper manner, intoxicating liquors, for personal use in their homes, would call for reversal of this decree, if right to enjoin the defendant from carrying certain persons with their labeled packages of liquor had been shown. Injunction goes only to wrongful acts. . The defendant has clear right to carry some people with their packages, and those people have right to be carried. The exercise of neither of these rights could be enjoined merely because of right to enjoin other acts. Could a railroad company be enjoined from carrying cattle at all because it has shipped some diseased cattle over its road, in violation of law! If a merchant has unlawfully sold or used liquors in his establishment, could his store be shut up and abated as a place of sale of dry goods, furniture, shoes or clothing as the case might be? If a man sold liquors in his home, would the court abate the place as a residence and turn his family out in the street? Though perhaps not so intended, such is the principle of the decree. It goes far beyond the prayer of the bill.
The view of the Commissioner of Prohibition and the. trial court seems to be that the defendant must recognize, respect and further the declared policy of the state to prevent the manufacture, sale and gift of intoxicating liquors, in so far as it lies in its power to do so by any reasonable effort, and that its failure to do so makes it an aider and abettor of all the violations of law to which its lawful act of carrying passengers with labeled packages of- liquor may have contributed, without regard to the intention of its agents, officers and employees in the exercise of its right, which violators of the law turn to their advantage as they do the public roads and other agencies of travel and transportation. It might be that a merchant, in selling a weapon to a man he knew intended immediately to commit a crime with it, would make himself a parti-ceps.criminis, but that would not justify a court in restraining *540him from the sale of such weapons to other persons having right to bu3r, own and use them. Some people have clear right to carry labeled liquor packages on common carriers, and such carriers have clear right to carry them. No act of the legislature or any other law denies either right. No act of the legislature either expressly or impliedly requires the carrier to adopt rules or regulations that will deny the law-abiding citizen his right, because other citizens do not obey the law or for any other reason. That the adoption of such regulations would aid the officers charged with duty to enforce the prohibition laws, in the enforcement thereof, and advance the state’s policy respecting intoxicating liquors, constitutes no warrant of authority to the courts to prescribe such regulations for the carriers or to compel them to adopt them. The legislature only, if any tribunal, has power to take away the clearly defined right of the carrier, to serve the law-abiding citizen carrying liquor to his home for use agreeable to law. No statute vests power in the Commissioner of Prohibition or the courts to regulate or control common carriers in those respects in which the law does not control them. Likely the railroad companies could refuse to permit such packages to be carried. They may have right to exclude from their coaches everything but strictly personal baggage, such as toilet articles and clothing, but, in so far as the law does not restrain them, it is their province to make their own regulations, and, in this, they are in no way subject to the jurisdiction of the courts or the executive officers of the State.
No doubt the restraint this bill and decree seek to put upon the defendant, if applied to all common carriers, would advance the state’s policy respecting intoxicating liquors, but it is not the province of the courts, nor of the executive officers of the state, to adopt measures for such purpose. On this subject, I expressed the following views in Norman v. Coal Co., 68 W. Va. 405, 419, which are more clearly applicable here than they were there: “When the legislature has signified its intention, by some statute, to establish a certain line of public policy,- courts are often, indeed almost always, called upon to extend that policy, in various ways, so as to include things not expressed by the legislature at all, either *541as acts forbidden, duties imposed, or measures of enforcement. It is competent for the legislature to define the extent to which it will pursue any given line of public policy, and when it has declared that extent, 1 find no warrant in the law for any addition thereto by the courts. It is likewise competent for the legislature to determine and prescribe such measures or methods as it sees fit, within the constitutional limitations, for the enforcement of its policy, when it has been declared; and, finding that certain measures or methods, and no others, have been adopted and prescribed, it seems to me the courts ought to presume that no others were intended. Expressio unius est exclusio alierius.- Failure to apply this maxim, in such cases, leads to a course of judicial legislation, which might find support in precedents, but none in sound reason or well settled law. I think it safest and-best,- as well as more consistent with law, to let the legislature declare its own will and purpose.”
The authorities relied upon in the brief filed for the appel-lee, as supporting the theory of this bill, do not sustain it in any particular. In each of them, the act enjoined was in direct violation of an express provision of a statute, as construed by the court. Here the act is not forbidden. In all but one of them, (which is now in the Supreme Court of the United States on appeal), the remedy by injunction was authorized by statute. -For the acts here complained of, no statute gives that remedy, if they were unlawful. In State v. United States Express Co., 145 N. W. 451, the injunction was against delivery of liquors in direct violation of express provisions of statutes, and the injunction seems to have been limited to deliveries to a certain individual. In its opinion, the court says: "The question of purchase and shipment to a consignee for his own personal use is entirely eliminated. ’ ’ This could only mean that the injunction did not extend to such shipments. If it had been general, as this one is, it would have prevented them. In Southern Express Co. v. State, 66 So. Rep. 115., the injunction was authorized only against deliveries of liquors to such individuals as the company had reason to know intended to use them unlawfully, not against all deliveries. On this phase of the case, the court said: “When in good faith, *542and after proper investigation, a carrier of interstate commerce delivers liquors to a consignee without any knowledge that the same are intended by the consignee for illegal use in ■the state the carrier- does not violate any law of the state. ’ ’ The only decided proposition in Kansas City Brewing Co. v. Kansas City, 153 Pac. Rep. 523, relied upon here, is that a moving vehicle from which liquors are sold, is a “place” of sale, liable to abatement by injunction. It is not alleged that any sales are made from the defendant’s care. State v. Adams Express Co., 219 Fed. Rep. 794, proceeded upon the theory that the state statute forbade deliveries of liquors by a common carrier, to any person in the state, even though they were intended for personal use. We have no such element in this ease.- It is not even claimed that a common carrier cannot legally transport a passenger carrying a labeled package of liquor for his personal use at home. Nor could such claim be sustained, if made. The contention is that the carrier loses this right because its agents and employees have reason to believe many people, but no person in particular, make unlawful use of the liquors so brought in.
As the acts alleged in the bill are not contrary to the laws of this state, it is wholly unnecessary to discuss the Webb-Kenyon law. It certainly adds nothing to the statute of any state.
Nor is it necessary to attempt to define the rights of the defendant as an interstate carrier, respecting intoxicating liquors. It is not complaining of the statute as it is here construed.
For the reasons stated, the decree complained of will be reversed, the demurrer to the bill sustained and the cause remánded with leave to amend the bill.